Citation Nr: 1515731	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg condition.

2.  Entitlement to service connection for malignant melanoma, left forearm.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1965 to December 1965 and from July 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

On January 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a left leg condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for malignant melanoma, left forearm, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran withdrew his appeal regarding the denial of entitlement to service connection for both a left leg condition and malignant melanoma, left forearm, by way of written correspondence from his authorized representative.  Under 38 C.F.R. § 20.204(b) (2014), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the representative sent correspondence to the Board which includes the Veteran's name, claim number, and a statement that the Veteran wishes to withdraw the issues on appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014). 

Accordingly, further action by the Board on the service connection claims for a left leg condition and malignant melanoma, left forearm, is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to service connection for a left leg condition is dismissed.

Entitlement to service connection for malignant melanoma, left forearm is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


